DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [036], line 10, “right from wheel” should read --right front wheel--
Paragraph [083], every instance of “handles 1101, 1102” should read --handles--
Paragraph [083], every instance of “handle 1101, 1102” should read --handle--
Paragraph [084], every instance of “handles 1201, 1202” should read --handles--
Paragraph [084], every instance of “handle 1201, 1202” should read --handle--
Paragraph [085], every instance of “handles 1301, 1302” should read --handles--
Paragraph [085], every instance of “handle 1301, 1302” should read --handle--
Appropriate correction is required.

Claim Objections
Claims 2, 5-7, and 14-17 are objected to because of the following informalities:
Claim 2, line 3, “completed circuit” should read --the completed circuit--
Claim 5, line 4, “the controller” should read --the control unit--
Claim 5, line 5, “change movement” should read --change in movement--
Claim 6, line 5, “the controller” should read --the control unit--
Claim 6, lines 7-8, “change in movement of the fitness device” should read --change in the angular velocity of the wheel--
Claim 7, line 1, “the controller” should read --the control unit--
Claim 14, line 4, “the controller” should read --the control unit--
Claim 14, line 5, “change movement” should read --change in movement--
Claim 15, line 1, “the controller” should read --the control unit--
Claim 16, line 5, “the controller” should read --the control unit--
Claim 17, line 1, “the controller” should read --the control unit--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 10,874,897 in view of Chen (US 2002/0166737).
Regarding claims 1 and 9 of the instant application, claim 1 of US 10,874,897 claims a fitness device with multiple resistance mechanisms, comprising: a chassis constructed of rigid materials; a plurality of wheels attached to the chassis, wherein at least two of the plurality of wheels are mechanically connected to separate resistance mechanisms of a plurality of resistance mechanisms. US 10,874,897 claims wherein at least two of the plurality of resistance mechanisms is a permanent magnet motor with an electrical connection between leads of the permanent magnet motor; and a resistance of each of the separate resistance mechanisms is electronically controllable, but does not explicitly teach wherein at least one of the plurality of resistance mechanisms comprises a permanent magnet and an electromagnetic coil, and provides resistance via back electromotive force when operated with a completed circuit in the electromagnetic coil; and a resistance of the completed circuit of the electromagnetic coil is electronically controllable. However, in a similar field of endeavor, Chen teaches a braking system that provides resistance wherein the resistance mechanism comprises a permanent magnet (permanent magnets 12) and an electromagnetic coil (coil 22), and provides resistance via back electromotive force when operated with a completed circuit in the electromagnetic coil; and a resistance of the completed circuit of the electromagnetic coil is electronically controllable (Abstract, Para. [0014]-[0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US 10,874,897 with the resistance mechanism of Chen in order to “provide a braking system with self-generating effect for adjusting the torque,” as suggested by Chen (Para. [0006)).
Regarding claims 2 and 11 of the instant application, the combination of Chen and claims 2-4 of US10,874,897 teach a resistance control device within each of the completed circuits which controls the resistance of the completed circuit of which it is a part, each resistance control device being capable of receiving electrical signals and adjusting the resistance of the completed circuit of which it is a part based on the electrical signals (claims 2 and 3); a control unit comprising a memory, and processor, and a first plurality of programming instructions which causes the control unit to: receive an input; and output an electrical signal to each resistance control device to adjust the resistance of each completed circuit based on the input (claim 4).
Regarding claims 3 and 12 of the instant application, the combination of Chen and claims 2 and 3 of US 10,874,897 teaches wherein the resistance control device is a digital potentiometer (claims 2, 3 of US 10,874,897).
Regarding claims 4 and 13 of the instant application, the combination of Chen and claims 5 and 6 of US 10,874,897 teaches wherein the resistance control device is a transistor (claims 5, 6 of US 10,874,897).
Regarding claims 5 and 14 of the instant application, the combination of Chen and claims 4 and 9 of US 10,874,897 teaches further comprising a sensor configured to detect a movement of the fitness device (claim 9), and wherein: the input is continuous or periodic data from the sensor; and the controller is further configured to: determine a change movement of the fitness device based on the input (claim 9); and output the electrical signal based on the determined change in movement of the fitness device (claim 4).
Regarding claims 6 and 16 of the instant application, the combination of Chen and claims 4 and 9 of US 10,874,897 teaches further comprising a sensor configured to detect an angular velocity of a wheel to which the resistance mechanism comprising the permanent magnet and the electromagnetic coil is attached (claim 9), and wherein: the input is continuous or periodic data from the sensor; and the controller is further configured to: determine a change in the angular velocity of the wheel (claim 9); and output the electrical signal based on the determined change in movement of the fitness device (claim 4).
Regarding claims 8 and 18 of the instant application, the combination of Chen and claim 9 of the US 10,874,897 teaches wherein the control unit is further configured to: calculate one or more of the following values from the input: a distance that the fitness device has traveled; a velocity of the fitness device; an acceleration of the fitness device; a force applied to the fitness device; an amount of energy expended in moving the fitness device; and a power expended in moving the fitness device; and display the one or more calculated values (claim 9).
Regarding claim 10 of the instant application, the combination of Chen and claim 1 of US 10,874,897 teaches wherein the resistance of the completed circuit in each electromagnetic coil is independently electronically controllable (claim 1).
Regarding claim 15 of the instant application, the combination of Chen and claims 4 and 9 of US 10,874,897 teaches wherein the controller is configured to detect a lateral movement of the fitness device from the change in movement of the fitness device (claim 9); and output the electrical signal to each resistance control device to counter the lateral movement of the fitness device (claim 4).

Terminal Disclaimer
The terminal disclaimer filed on 28 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,179,951 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach all of the structural and functional limitations of the claimed invention, further in view of the permanent magnet and electromagnetic coil resistance mechanisms.

The closest prior art of record includes Wehrell (US 2020/0238127) and Baumler et al. (US 2018/0326247, hereinafter Baumler).
Regarding independent claims 1 and 9, Wehrell teaches a fitness device with [a resistance mechanism] (Fig. 40); comprising a chassis (frame 1) constructed of rigid materials (Fig. 40); a plurality of wheels attached to the chassis (wheels FW, LRW, RRW), wherein [one] of the plurality of wheels are mechanically connected to [a resistance mechanisms] (disk brake 64) (Fig. 40); a resistance [of which] is electronically controllable (Para. [0081]: “The app or attached interactive LCD screen can provide the ability to adjust cart resistance by simply selecting drive resistance with member 61 and allowing the app to wirelessly or through direct cable control command a electromechanical servo to adjust disk brake 64 force applied to brake rotor 63,” the resistance applied by the disk brake can be electronically controlled by an app or LCD screen).
Wehrell does not explicitly teach a chassis constructed of rigid materials. Wehrell further does not teach wherein at least two of the plurality of wheels are connected to separate resistance mechanisms of a plurality of resistance mechanisms.
However, in a similar field of endeavor, Baumler teaches a weight sled with multiple resistance mechanisms comprising: a chassis (chassis 110) constructed of rigid materials (Fig. 8; Para. [0036], lines 1-2: “A preferred chassis 100 … is a metal structure,” metal is a rigid material); wherein at least two of the plurality of wheels are mechanically connected to separate resistance mechanisms of a plurality of resistance mechanisms (Fig. 8; Para. [0042], lines 7-9: “Separate braking mechanisms 201 and 202 can be provided for each wheel 130 …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight sled of Wehrell by including the second resistance mechanism of Baumler. One of ordinary skill in the art would have been motivated to make this modification in order to provide “bidirectional resistive travel” for pushing and pulling exercises, as suggested by Baumler (Para. [0042], lines 9-11).
Wehrell in view of Baumler still fails to teach wherein at least two of the plurality of resistance mechanisms each comprise a permanent magnet and an electromagnetic coil, and provide resistance via back electromotive force when operated with a completed circuit in the electromagnetic coil. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wehrell in view of Baumler to include this claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784